IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARIO ACCOMANDO,                       No. 85275

                            vs.
                                 Appellant,                                          MEL,'
                GEORGANN ROSE ACCOMANDO,                     SEP                                  1. .0"22
                •                Res ondent.                                                • ". 137 '..",s/N
                               ORDER DISMISSING APPEAL       Y.

                                                                                       DEP-MY
                              This is a pro se appeal from a divorce decree . Eighth Judicial
                District Court, Family Court Division, Clark County; Amy Mastin, Judge.
                               Review of the documents submitted to this court pursuant to

                NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
                was untimely filed under NRAP 4(a) because it was filed more than 30 days
                after service of written notice of entry of the judgment or order. See NRAP
                4(a)(1); NRAP 26(c). The divorce decree was filed on June 29, 2022, and

                written notice of entry was served on appellant on July 6, 2022. Appellant
                did not file the notice of appeal until August 29, 2022, well after expiration
                of the 30-day appeal period. NRAP 4(a)(1). An untimely notice of appeal
                fails   to   vest   jurisdiction   in   this court.   Healy    v.   Volkstvagenwerk

                Aktiengesellschaft, 103 Nev. 329, 741 P.2d 432 (1987). This court lacks
                jurisdiction and
                              ORDERS this appeal DISMISSED.'


                                                                        , J.
                                            Hardesty




                Stiglich                                        Herndon


                        'Appellant's motion for a stay is denied as moot.
SUPREME COURT
      OF
   NEVADA


  pki7A
                cc:   Hon. Amy Mastin, District Judge, Family Court Division
                      Mario Accomando
                      Reza Athari & Associates, PLLC.
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


01, MITA
                                                   2